Citation Nr: 0028751	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-11 358 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the left foot or toes.  

2.  Entitlement to service connection for a pulmonary 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  There is no medical evidence of current residuals of a 
laceration of the left foot or toes.  

2.  There is no medical evidence linking a current pulmonary 
disorder to service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a laceration of the left foot or toes is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a pulmonary disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the veteran has not presented a well-grounded 
claim, that appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  In cases in which the determinative 
issue is one involving medical causation, competent medical 
evidence is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

I.  Foot

Service medical records reflect that in January 1968, the 
veteran was treated for a laceration of the foot that 
reportedly had occurred a week earlier.  The veteran 
apparently had cut a tendon, which had been repaired.  
Physical examination at that time revealed infection at the 
site of the laceration and cellulitis of the foot.  The foot 
reportedly was improved the following day; the veteran was 
discharged from the dispensary two days later, and sutures 
were removed from the foot a few days after that discharge.  
Service medical records contain no subsequent reference to a 
disability of the foot or to residuals of a foot injury, and 
during a separation examination in July 1968, the veteran's 
feet were normal on clinical evaluation.  

The veteran underwent a VA examination of the feet in 
December 1998.  Physical examination of the left foot 
revealed no tenderness, deformity, discoloration or soft 
tissue swelling.  Findings concerning the veteran's ability 
to rise on the toes and heels, supination, gait and squatting 
were all normal, and a radiograph of the left foot was 
unremarkable.  The impression was that of a normal 
examination of the feet, status post sharp trauma in 1968, 
characterized as remote and without clinical sequelae.  

This evidence in insufficient to render the veteran's claim 
well grounded because there is no medical evidence that the 
veteran currently suffers from residuals of an inservice 
laceration of the left foot or toes.  The claims file 
contains service medical records, which note the laceration 
of the foot as contended but show no residuals of that injury 
upon the veteran's separation examination.  Moreover, a 
recent VA compensation examination failed to show the claimed 
residuals of a foot injury.  Although the veteran has offered 
medical testimony that part of his foot was nearly severed by 
an ax in service and that he continues to have residuals of 
that injury, there is simply no medical evidence of any 
current residuals of the inservice foot or multiple toe 
laceration.  Without medical evidence that the veteran 
suffers from residuals of a laceration of the left foot or 
toes, the veteran's claim for service connection for claimed 
disability  is not well grounded.  

II.  Pulmonary Disorder

Post-service medical records document a history of 
significant lung disease.  Treatment records reflect 
diagnoses of chronic obstructive pulmonary disease and 
emphysema, and the veteran apparently underwent a lung 
reduction in 1995 and a left lung transplant in May 1998.  

However, there is no medical evidence of lung disease until 
many years after service.  Service medical records show no 
lung disorder, and the veteran's separation examination 
included a normal clinical evaluation of the lungs and a 
normal chest X-ray.  Probable asthma and chronic obstructive 
lung disease were diagnosed in November 1991, and emphysema 
was diagnosed in August 1992, but this was more than 20 years 
after service.  Furthermore, there is no medical opinion in 
the claims file that a current lung disorder had its onset in 
service, that a current lung disorder is related to service, 
or that a current lung disorder is secondary to claimed 
inservice exposure to herbicides or Agent Orange.  

Service connection is presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to certain herbicide agents.  This list of diseases 
does not include chronic obstructive pulmonary disease, 
asthma, or emphysema.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307; 3.309(e).  The inclusion of certain diseases, as 
opposed to others, within this list reflects a determination 
by the Secretary of Veterans Affairs (Secretary), based on 
sound medical evidence, that there exits a positive 
association between (A) the occurrence of those diseases in 
humans and (B) the exposure of humans to an herbicide agent.  
38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 41368-41371 (1996).  
Moreover, the Secretary, under the authority granted by the 
Agent Orange Act of 1991, specifically has indicated that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a number of diseases, including any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
61 Fed.Reg. 41442-41449 (1996).  Service connection under 
this presumption, therefore, is not available to the 
appellant.

The veteran may, of course, seek to establish service 
connection for his pulmonary diseases by resort to the 
general principles of law relating to service connection.  
See McCartt v. West, 12 Vet. App. 164 (1999).  However, as 
observed above, there is no medical evidence linking a 
pulmonary disorder to service.  Without such evidence of a 
nexus, the claim is not well grounded.  


ORDER

Service connection for residuals of a laceration of the left 
foot or toes is denied.

Service connection for a pulmonary disorder is denied. 


REMAND

In March 1999, the RO denied service connection for a heart 
condition, claimed by the veteran to be secondary to a lung 
condition.  That same month, the veteran submitted a 
statement in which he disagreed with the March 1999 denial of 
benefits.  This statement constitutes a notice of 
disagreement with respect to the March 1999 decision, and 
requires that the veteran be afforded a statement of the case 
addressing the denial of service connection for a heart 
condition.  See 38 C.F.R. § 19.26.  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has now made it clear that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12, Vet. App. 238 (1999).

Therefore, this case is REMANDED for the following 
development:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the March 1999 rating 
decision which denied service connection 
for a heart condition.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

